Citation Nr: 1636809	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  09-20 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected depression.

2.  Entitlement to service connection for glaucoma, to include as secondary to service-connected depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife.



ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Air Force from September 1953 to September 1957.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board remanded the case for further development in November 2011.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran testified at a hearing before a Veterans Law Judge at the RO in February 2011.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who conducted the February 2011 hearing has since retired from the Board.  In July 2016, the Board notified the Veteran of this fact and provided him the opportunity to testify at another hearing.  On August 1, 2016, the Veteran responded that he did not wish to appear at another Board hearing.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary in order to ensure compliance with the Board's November 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268   (1998).  Therein, the Board requested that the Veteran be afforded a VA examination to determine the nature and etiology of his glaucoma, including whether it was at least as likely as not that the Veteran's disability is etiologically related to active military service.  A review of the subsequent December 2015 VA examination report shows that this question was not answered.  As a result, a remand is necessary for an addendum opinion.

Additionally, the Board finds that, liberally construed, the Veteran has indicated that his glaucoma and diabetes may be secondary to his service-connected depression.  See Bd. Hrg. Tr. at 7, 10.  Thus, while on remand the agency of original jurisdiction (AOJ) should ensure that the examiners address the Veteran's contention that his glaucoma and diabetes are secondary to his service-connected depression.  See Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that "the Board is required to consider all issues raised either by the claimant or by the evidence of record") (internal citations omitted), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 1999).  

Finally, the Veteran has indicated that he sought VA treatment for his glaucoma and diabetes from November 2004 to the present.  See December 2008 Statement in Support of Claim.  Moreover, the Veteran stated that he had a VA examination for his glaucoma at a VA hospital in Temple, Texas in 2004.  See November 2011 Statement in Support of Claim.  On review, it appears that the AOJ has only obtained VA treatment records from July 2006 to the present.  On remand, the AOJ should attempt to obtain any VA treatment records from 2004 to the present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his glaucoma and diabetes.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records, to specifically include complete VA treatment records from 2004 to the present.  If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  After completing the foregoing development, the AOJ should obtain an addendum opinion from the December 2015 examiner who evaluated the Veteran's glaucoma, or, if unavailable, another qualified medical professional.  The examiner should determine the nature and etiology of any current glaucoma.  Specifically, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has glaucoma that manifested in service or is otherwise causally or etiologically related to his military service.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner should also provide an opinion as to whether it is at least likely (a 50 percent probability or more) as not that the Veteran's glaucoma was caused or aggravated by the Veteran's service-connected depression.  

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions, including the Veteran's statement that his eyes were red and burning while in service.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the AOJ should obtain an addendum opinion from the December 2015 VA examiner who evaluated the Veteran's diabetes, or, if unavailable, another qualified medical professional.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, and lay assertions.  The examiner should provide an opinion as to whether it is at least likely as not that the Veteran's diabetes was caused or aggravated by the Veteran's service-connected depression.  Specifically, the examiner should address the Veteran's statement that he was informed by his doctors that stress would cause his diabetes more than anything else.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




